 
Exhibit 10.02
 
FIRST AMENDMENT
TO
OPTION AGREEMENT
 
FIRST AMENDMENT dated as of May 8, 2002 (“First Amendment”) among Tribune Denver
Radio, Inc., a Delaware corporation (“Tribune Denver”), Tribune Broadcasting
Company, a Delaware corporation (“Tribune”), Entercom Denver, LLC, a Delaware
limited liability company (“Entercom Denver”), Entercom Denver License, LLC, a
Delaware limited liability company (“Entercom Denver License”), and Entercom
Communications Corp., a Pennsylvania corporation (“Entercom,” and collectively
with Entercom Denver and Entercom Denver License, “Optionee”).
 
W I T N E S S E T H:
 
WHEREAS, Tribune Denver, Tribune, Entercom Denver, Entercom Denver License and
Entercom have entered into an Option Agreement dated as of December 24, 2001
(the “Option Agreement”) providing, among other things, for the grant by Tribune
Denver to Optionee of an option to purchase substantially all of the assets,
properties and business relating to Radio Broadcast Stations KOSI, 101.1 FM in
Denver, Colorado (“KOSI”), KEZW, 1430 AM in Aurora, Colorado (“KEZW”) and KKHK,
99.5 FM in Denver, Colorado (“KKHK”); and
 
WHEREAS, each of Tribune Denver, Tribune, Entercom Denver, Entercom Denver
License and Entercom desires to amend and supplement the Option Agreement in
certain respects as described in this First Amendment;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the parties agree as follows:
 
ARTICLE XIII
 
Definitions.
 
Except as otherwise indicated herein or unless the context requires otherwise,
capitalized terms used herein and not otherwise defined shall the meanings
ascribed thereto in the Option Agreement.
 
ARTICLE XIV
 
Desirability of Exercising Option in Multiple Transactions to Achieve
Qualified Tax-Deferred Exchange with Respect to All of the Stations.
 
As contemplated by Section 7.4 of the Option Agreement, Optionee has agreed to
cooperate, in good faith, as reasonably requested by Tribune Denver, in enabling
Tribune Denver to effectuate the sale of the Purchased Assets pursuant to the
Option Agreement as part of a like-kind exchange pursuant to Section 1031 of the
Code, including, without limitation, the assignment of the rights of Tribune and
Tribune Denver pursuant to the Option Agreement to a “qualified intermediary” as
defined in Treasury Regulation Section 1.1031(k)-1(g)(4). Tribune’s initial
desire was to effect such an exchange in a single transaction, in which all of
the Purchased



1



--------------------------------------------------------------------------------

Assets would be exchanged, in a like-kind exchange, effectuated on a particular
exchange date. As of the date of this First Amendment, however, Tribune and
Tribune Denver have been able to identify exchangeable assets only in respect of
that portion of the Purchased Assets that relate to KOSI and KEZW. Tribune and
Tribune Denver are continuing to evaluate alternatives that would permit a
like-kind exchange to be effectuated with respect to the portion of the
Purchased Assets that relate to KKHK. In light of the ability of the parties to
proceed currently with an exchange with respect to the Purchased Assets relating
to KOSI and KEZW, the parties hereto acknowledge that it is desirable to permit
the Option to be exercised in multiple transactions, such that (i) the Option
can be exercised, in part, at the present time to enable all of the KOSI/KEZW
Purchased Assets (as defined in Section 4 of this First Amendment) to be
exchanged by Tribune Denver and acquired by Optionee and all of the KOSI/KEZW
Assumed Liabilities (as defined in Section 4 of this First Amendment) to be
assumed by Optionee and (ii) the remainder of the Option may be exercised, at a
later time (1) to enable an exchange of all of the Remaining Purchased Assets
(as defined in Section 4 of this First Amendment) and an assumption of all of
the Remaining Assumed Liabilities (as defined in Section 4 of this First
Amendment) or (2) otherwise in accordance with Section 2.2 of the Option
Agreement if Tribune Denver does not provide a subsequent Early Notification to
Optionee. The purpose of this First Amendment is to set forth the understanding
of the parties with respect to permitting the Option to be exercised in multiple
transactions.
 
ARTICLE XV
 
Early Notification With Respect to KOSI and KEZW.
 
Pursuant to Section 2.2 of the Option Agreement, Tribune Denver hereby provides
an Early Notification (the “KOSI/KEZW Early Notification”) to Optionee that
Optionee may exercise the Option (to the extent it relates to KOSI, KEZW, the
KOSI/KEZW Business, the KOSI/KEZW Purchased Assets or the KOSI/KEZW Assumed
Liabilities (each as defined in Section 4 of this First Amendment)). The parties
hereto acknowledge and agree that the provision of the KOSI/KEZW Early
Notification with respect to the exercise of the Option, in part and only with
respect to all of the KOSI/KEZW Purchased Assets and to all of the KOSI/KEZW
Assumed Liabilities, shall not limit the right of Tribune Denver to provide a
subsequent Early Notification to Optionee in accordance with Section 2.2 of the
Option Agreement with respect to all of the Remaining Purchased Assets and to
all of the Remaining Assumed Liabilities (each as defined in Section 4 of this
First Amendment) or, in the event that the transactions contemplated by the
Sinclair Asset Purchase Agreement (as defined in Section 11 of this First
Amendment) are not consummated and this First Amendment is terminated by Tribune
Denver in accordance with Section 23 of this First Amendment prior to the
consummation of the KOSI/KEZW Closing, with respect to all of the Purchased
Assets and to all of the Assumed Liabilities.
 
ARTICLE XVI
 
Notification of Exercise of Option With Respect to KOSI and KEZW.
 
Pursuant to Section 2.2 of the Option Agreement and in accordance with the
KOSI/KEZW Early Notification described in Section 3 of this First Amendment,
Optionee hereby provides notification to Tribune Denver that Optionee is
exercising the Option to the extent it relates to (i) KOSI and KEZW, (ii) the
portion of the Business consisting of all of the business of KOSI and all of the
business of KEZW (collectively, the “KOSI/KEZW Business”), (iii) the portion of
the Purchased Assets that consists of all of the assets or properties owned or



2



--------------------------------------------------------------------------------

held by Tribune Denver and primarily relating to or primarily used by or in
connection with KOSI, KEZW or the KOSI/KEZW Business and any of the Shared
Assets (as defined in Section 5 of this First Amendment) as to which Tribune
Denver is the Using Party (as defined in Section 5 of this First Amendment )
(such assets, “Entercom Shared Assets”) (collectively, the “KOSI/KEZW Purchased
Assets”) and (iv) the portion of all of the Assumed Liabilities relating to or
incurred primarily by or in connection KOSI, KEZW, the KOSI/KEZW Business or the
KOSI/KEZW Purchased Assets and the Shared Liabilities as to which as between
Optionee and Tribune Denver, Optionee will be the primary obligor (such
liabilities, “Entercom Shared Liabilities”) (collectively, the “KOSI/KEZW
Assumed Liabilities”). (The use of the term “primarily” in the preceding
sentence is not intended to change the definition of “Purchased Assets” in the
Option Agreement, but instead to facilitate the KOSI/KEZW Closing pursuant to
this First Amendment, and upon the consummation of the KKHK Closing, Tribune
Denver shall have exchanged, and Optionee shall have acquired, all the Purchased
Assets.). The parties hereto acknowledge and agree that the partial exercise of
the Option, only with respect to the KOSI/KEZW Purchased Assets and the
KOSI/KEZW Assumed Liabilities, shall not limit the right of Optionee to exercise
the Option with respect to all of the Purchased Assets relating to KKHK, and any
of the Purchased Assets not acquired as part of the KOSI/KEZW Assets, including
the Shared Assets other than the Entercom Shared Assets (the “Remaining
Purchased Assets”) and to all of the Assumed Liabilities relating to KKHK, and
any of the Assumed Liabilities not assumed as part of the KOSI/KEZW Assumed
Liabilities, including the Shared Liabilities other than the Entercom Shared
Liabilities (the “Remaining Assumed Liabilities”) (it being understood that any
such exercise is subject to the provisions of Section 2.2 of the Option
Agreement and that any such exercise prior to the Exercise Period is subject to
the giving by Tribune Denver of an Early Notification relating to the Remaining
Purchased Assets and the Remaining Assumed Liabilities).
 
ARTICLE XVII
 
Purchase and Sale of KOSI/KEZW Purchased Assets.
 
Upon the terms and subject to the conditions of the Option Agreement and this
First Amendment (including the provisions of Section 7.4 of the Option Agreement
and Section 11 of this First Amendment), on the KOSI/KEZW Closing Date (as
defined in Section 7 of this First Amendment), Tribune Denver shall sell,
transfer, assign, convey and deliver to Optionee and Optionee shall purchase
from Tribune Denver, free and clear of all Encumbrances (except for Permitted
Encumbrances), all of the KOSI/KEZW Purchased Assets.
 
In respect of any KOSI/KEZW Purchased Asset or Remaining Purchased Asset that
relates to or is used by or in connection with KOSI, KEZW or the operation of
the KOSI/KEZW Business on the one hand, and KKHK or the operation of the KKHK
Business (as defined in Section 13(b) of this First Amendment) on the other hand
(“Shared Assets”), Tribune Denver and Optionee will cooperate, in good faith, in
making arrangements on commercially reasonable terms (“Use Arrangements”) that
will be effective upon the KOSI/KEZW Closing and continuing through the KKHK
Closing Date (as defined in Section 13(b) of this First Amendment) or the
termination of the Option Agreement (unless otherwise agreed upon by the parties
in the Use Arrangements) and that will provide for the continued use by the
party (either Tribune Denver or Optionee, as the case may be) that does not hold
title to such Shared Asset (the “Using Party”) following the KOSI/KEZW Closing.
Such Use Arrangements shall also provide, in the event of the termination of the
Option Agreement following the KOSI/KEZW



3



--------------------------------------------------------------------------------

Closing, but without the prior occurrence of the KKHK Closing (as defined in
Section 13(b) of this First Amendment), for the continued temporary use by the
Using Party of such Shared Asset to allow the Using Party a reasonable period of
time to locate a replacement asset or property. Notwithstanding anything
contained herein to the contrary, the KOSI/KKHK Transmitter Site and Building
located at 21079 Cedar Lake Road, Lookout Mountain, Colorado (the “KOSI/KKHK
Transmitter Site”) and the Studio Building located at 10200 E. Girard Avenue,
Denver, Colorado, leased pursuant to that Lease Agreement dated November 14,
1995 between Tribune Denver and Kennedy Center Partnership, as amended (the
“Studio Lease”) are Remaining Purchased Assets that shall be considered Shared
Assets. In respect of the KOSI/KKHK Transmitter Site and the Studio Lease, the
parties will agree upon a lease (the “Lease”) for the continued use of such
property by Optionee (the Using Party) in respect of KOSI and KEZW on
commercially reasonable terms; provided, that, prior to the occurrence of the
KKHK Closing, no rental payments will be assessed to Optionee in respect of the
Lease (it being understood that Optionee shall continue to reimburse Tribune
Denver for all rental payments and other costs and expenses arising under the
Studio Lease, as is currently provided under the TBA); provided further, that,
in the event of the termination of the Option Agreement following the KOSI/KEZW
Closing, but without the prior occurrence of the KKHK Closing, the Lease will be
bifurcated into a KOSI/KKHK Transmitter Site lease with a 99 year term and an
annual rental payment of $1.00 and a sublease in respect of the Studio Lease
with a term equivalent to the remaining term of the Studio Lease and with a
mutually agreed upon allocation of the rental payments and other costs and
expenses arising under the Studio Lease. In the event of the termination of the
Option Agreement following the KOSI/KEZW Closing, but without the prior
occurrence of the KKHK Closing, the parties shall agree upon an equitable
allocation and/or division of the Contracts (as defined in the TBA) between
Tribune Denver and Optionee.
 
ARTICLE XVIII
 
Assumption of KOSI/KEZW Assumed Liabilities.
 
Upon the terms and subject to the conditions of the Option Agreement and this
First Amendment (including the provisions of Section 7.4 of the Option Agreement
and Section 11 of this First Amendment), on the KOSI/KEZW Closing Date, Optionee
shall deliver to Tribune Denver an undertaking and assumption, in a form
reasonably acceptable to Tribune Denver and Optionee, pursuant to which Optionee
shall assume and be obligated for, and shall agree to pay, perform and discharge
in accordance with their terms, the KOSI/KEZW Assumed Liabilities.
 
In respect of any KOSI/KEZW Assumed Liability or Remaining Assumed Liability
incurred by or in connection with or relating to KOSI, KEZW, or the operation of
the KOSI/KEZW Business on the one hand, and KKHK or the operation of the KKHK
Business (as defined in Section 13(b) of this First Amendment) on the other hand
(“Shared Liabilities”), Tribune Denver and Optionee will agree in good faith
upon an equitable allocation of the Shared Liabilities between Tribune Denver
and Optionee that will be effective upon the KOSI/KEZW Closing and continuing
through the KKHK Closing Date (as defined in Section 13(b) of this First
Amendment), or in the event the Option Agreement is terminated, continuing
indefinitely until such KOSI/KEZW Assumed Liability or Remaining Assumed
Liability ceases to be a Shared Liability (unless otherwise agreed upon by the
parties).



4



--------------------------------------------------------------------------------

 
ARTICLE XIX
 
KOSI/KEZW Closing Date.
 
The purchase and sale of the KOSI/KEZW Purchased Assets provided for in Section
5 of this First Amendment (the “KOSI/KEZW Closing”) shall be consummated at
10:00 A.M., local time, on a date agreed upon by Tribune Denver and Optionee,
occurring within ten (10) days after the conditions set forth in Articles VIII
and IX of the Option Agreement (to the extent they relate the KOSI/KEZW
Purchased Assets, the KOSI/KEZW Assumed Liabilities or the KOSI/KEZW Business)
and Section 12 and Section 22 of this First Amendment are satisfied or, if
permissible, waived or such other date, as may be agreed upon by Tribune Denver
and Optionee, at the offices of Sidley Austin Brown & Wood, Bank One Plaza, 10
South Dearborn Street, Chicago, Illinois 60603, or at such other place or at
such other time as shall be agreed upon by Tribune Denver and Optionee (such
date and time being herein called the “KOSI/KEZW Closing Date”).
 
ARTICLE XX
 
Amendment of Section 3.5 of the Option Agreement.
 
Section 3.5 of the Option Agreement is hereby amended to add the following
sentence to the end of such section:
 
“Notwithstanding anything contained herein to the contrary, in the event that
the KOSI/KEZW Closing is consummated, the amount of the Option Payment, if any,
required to be refunded to Optionee in accordance with the provisions of this
Section 3.5 upon termination of this Agreement shall be equal to $5,500,000.”
 
ARTICLE XXI
 
Amendment of Section 3.6 of the Option Agreement.
 
Section 3.6 of the Option Agreement is hereby amended to add the following
sentence to the end of such section:
 
“Notwithstanding anything contained herein to the contrary, in the event that
the KOSI/KEZW Closing is consummated, (a) the purchase price for the KOSI/KEZW
Assets (the “KOSI/KEZW Purchase Price”) shall be equal to $112,500,000 (the
“KOSI/KEZW Closing Date Payment”) plus $12,500,000 of the Option Payment, as
adjusted pursuant to Section 3.10 (it being understood that Shared Assets and
Shared Liabilities (other than the Entercom Shared Assets and the Entercom
Shared Liabilities) shall not be prorated until the earlier of the KKHK Closing
Date or the termination of the Option Agreement to the extent that such items
have not already been prorated under the TBA) to give effect to the KOSI/KEZW
Closing and (b) the purchase price for the Remaining Purchased Assets (the
“Remaining Purchase Price”) shall be equal to $49,500,000 (the “Remaining
Closing Date Payment”) plus the remaining $5,500,000 of the Option Payment, as
adjusted pursuant to Section 3.10 (it being understood that, unless the Option
Agreement has been earlier terminated, Shared Assets and Shared Liabilities
shall be included in any prorations on the KKHK Closing Date) to give effect to
the KKHK Closing.”



5



--------------------------------------------------------------------------------

 
ARTICLE XXII
 
Amendment of Section 3.7 of the Option Agreement.
 
Section 3.7 of the Option Agreement is hereby amended to add the following
sentence to the end of such section:
 
“Any payment of the KOSI/KEZW Closing Date Payment or the Remaining Closing Date
Payment shall be made in the manner contemplated by this Section 3.7.”
 
ARTICLE XXIII
 
Amendment of Section 7.4 of the Option Agreement.
 
Section 7.4 of the Option Agreement is hereby amended to add the following new
subsections (c) and (d) to the end of such section:
 
“(c)  Tribune Denver has entered into an Exchange Agreement dated December 31,
2001 (the “Exchange Agreement”) with Chicago Deferred Exchange Corporation (the
“Exchanger”), providing for the Exchanger to act as a qualified intermediary in
connection with any like-kind exchange involving the Purchased Assets and
Replacement Property (as defined in the Exchange Agreement), as contemplated by
this Section 7.4. Tribune has also entered into a Qualified Exchange Trust
Agreement dated as of December 31, 2001 (the “Trust Agreement”) with the
Exchanger and The Chicago Trust Company, an Illinois trust company, providing,
among other things, for the establishment of a Qualified Trust (within the
meaning of Regulations Section 1.1031(k)-1(g)(3)) to be used in connection with
any like-kind exchange contemplated by this Section 7.4.
 
(d)  Tribune has entered into an Asset Purchase Agreement dated as of April 18,
2002 (the “Sinclair Asset Purchase Agreement”) with Sinclair Broadcast Group,
Inc., Sinclair Communications, Inc., Sinclair Media II, Inc. and SCI-Indiana
Licensee, LLC providing, among other things, for the acquisition by Tribune (or
an affiliate thereof or qualified intermediary) of the assets, properties and
business (the “Sinclair Purchased Assets”) of television broadcast stations WTTV
and WTTK in Indianapolis, Indiana (the “Sinclair Stations”). Tribune has
determined that the Sinclair Purchased Assets qualify as Replacement Property
and has provided Optionee with the KOSI/KEZW Early Notification for the purpose
of effectuating, through the Exchanger in accordance with the Exchange Agreement
and the Qualified Trust established pursuant to the Trust Agreement, a like-kind
exchange of the KOSI/KEZW Purchased Assets for the Sinclair Purchased Assets.
Optionee hereby consents to such exchange and agrees to cooperate, in good
faith, as reasonably requested by Tribune Denver (but subject to the conditions
set forth in clauses (i) and (ii) of Section 7.4(a)), in enabling the sale and
transfer of the KOSI/KEZW Purchased Assets contemplated hereby to be effectuated
through such exchange.”
 
ARTICLE XXIV
 
Amendment of Article VIII of the Option Agreement.
 
Article VIII of the Option Agreement is hereby amended to add the following new
Section 8.6 to the end of such Article:



6



--------------------------------------------------------------------------------

 
“Section 8.6  Closing With Respect to Sinclair Stations.    The obligations of
Tribune Denver under this Agreement to consummate the KOSI/KEZW Closing shall,
at the option of Tribune Denver, be subject to the satisfaction, on or prior to
the KOSI/KEZW Closing Date of the consummation of the acquisition by Tribune (or
any affiliate thereof or the Exchanger or other qualified intermediary) of the
Sinclair Purchased Assets.”
 
ARTICLE XXV
 
Amendment of Article X of the Option Agreement.
 
Article X of the Option Agreement is hereby amended to add a new Section 10.7
which shall read as follows:
 
“Section 10.7  Modification Applicable in the Event of a KOSI/KEZW Closing.
 
Section 25.1.    Notwithstanding anything contained herein to the contrary, in
the event that the KOSI/KEZW Closing is consummated and thereafter this
Agreement is terminated without the consummation of the purchase and sale of the
Remaining Purchased Assets, then (i) the One Hundred Fifty Thousand Dollars
($150,000) referenced in the first proviso of the first paragraph of each of
Section 10.1 and Section 10.2 shall be reduced to One Hundred Five Thousand
Dollars ($105,000), and (ii) the Eighteen Million Dollars ($18,000,000)
referenced in the second proviso of the first paragraph of each of Section 10.1
and Section 10.2 shall be reduced to Twelve Million Five Hundred Thousand
Dollars ($12,500,000).
 
Section 25.2.  Notwithstanding anything contained herein to the contrary, in the
event the KOSI/KEZW Closing is consummated, as used in Section 10.1 and Section
10.2 of this Agreement the term “Closing Date” shall mean (i) the KOSI/KEZW
Closing Date to the extent the indemnification provided for in Section 10.1 or
Section 10.2 is in respect of or relates to the KOSI/KEZW Business, the
KOSI/KEZW Purchased Assets or the KOSI/KEZW Assumed Liabilities and (ii) the
KKHK Closing Date (as defined below), to the extent the indemnification provided
for in Section 10.1 or Section 10.2 is in respect of or relates to the KKHK
Business, the Remaining Purchased Assets, or the Remaining Assumed Liabilities.
The “KKHK Closing Date” shall mean that date upon which the purchase and sale of
the Remaining Purchased Assets is consummated (the “KKHK Closing”). The “KKHK
Business” shall mean that portion of the Business that is not part of the
KOSI/KEZW Business.”
 
ARTICLE XXVI
 
Amendment of Section 11.1(a)(ix) of the Option Agreement.
 
Section 11.1(a)(ix) of the Option Agreement is hereby amended to add the
following proviso at the end of such subsection (a)(ix):
 
“; and provided further, that for purposes of determining whether such one year
period shall have expired without the Closing having occurred, such one year
period shall be measured from the date the Option shall have been exercised,
whether through one or more exercises, with respect to all of the Purchased
Assets.”



7



--------------------------------------------------------------------------------

 
ARTICLE XXVII
 
Amendment of Section 11.1(b) of the Option Agreement.
 
Section 11.1(b) of the Option Agreement is hereby amended to add the following
sentence to the end of such subsection (b):
 
“Notwithstanding anything contained herein to the contrary, in the event that
the KOSI/KEZW Closing is consummated, the amount of the Option Payment, if any,
required to be refunded to Optionee in accordance with the provisions of this
Section 11.1(b) upon termination of this Agreement shall be equal to
$5,500,000.”
 
ARTICLE XXVIII
 
Amendment of Section 11.2 of the Option Agreement.
 
Section 11.2 of the Option Agreement is hereby amended to add the following
sentence to the end of such section:
 
“Notwithstanding anything contained herein to the contrary, in the event that
the KOSI/KEZW Closing is consummated, (x) the amount of the Option Payment, if
any, to be retained by Tribune Denver and the amount of the Option Payment paid
to be paid to Tribune Denver (or the Qualified Intermediary) as liquidated
damages pursuant to Section 3.5 and in accordance with the provisions of this
Section 11.2 shall be equal to $5,500,000 (the “KKHK Liquidated Damages
Amount”), (y) the KKHK Liquidated Damages Amount shall constitute full payment
and the exclusive remedy for any damages suffered by Tribune Denver and Tribune
for the failure of Optionee to fulfill its obligations as set forth in Section
3.5 and Section 11.2, and (z) Tribune Denver, Tribune and Optionee agree in
advance that actual damages would be difficult to ascertain and that the amount
of the KKHK Liquidated Damages Amount of the Option Payment made to Tribune
Denver (or the Qualified Intermediary) pursuant to Section 3.5 and Section 11.2
is a fair and equitable amount to reimburse Tribune Denver and Tribune for
damages sustained due to Optionee’s failure to fulfill such obligations under
this Agreement.”
 
ARTICLE XXIX
 
Amendment of Article XI of the Option Agreement.
 
Article XI of the Option Agreement is hereby amended to add a new Section 11.4
which shall read as follows:
 
“Section 11.4  Modification Applicable in the Event of a KOSI/KEZW
Closing.    Notwithstanding anything contained herein to the contrary, in the
event that the KOSI/KEZW Closing is consummated and thereafter this Agreement is
terminated without the consummation of the purchase and sale of the Remaining
Purchased Assets, then the termination of this Agreement with respect to the
obligations of, and the remedies available to, Tribune Denver, Tribune and
Optionee under this Article XI shall only be effective to the extent such
obligations or remedies relate to the Remaining Purchased Assets, the Remaining
Assumed Liabilities, KKHK or the KKHK Business, and such termination of this
Agreement shall not have any effect upon the obligations of, and the remedies
available to, Tribune Denver, Tribune and Optionee under this Agreement with
respect to KOSI, KEZW, the KOSI/KEZW Purchased Assets, the



8



--------------------------------------------------------------------------------

KOSI/KEZW Assumed Liabilities or the KOSI/KEZW Business contained in this
Agreement.”
 
ARTICLE XXX
 
Amendment of Section 12.1 of the Option Agreement.
 
Section 12.1 of the Option Agreement is hereby amended to add the following
sentence to the end of such section:
 
“Notwithstanding anything contained herein to the contrary, in the event that
the KOSI/KEZW Closing is consummated, (a) for purposes of the termination of
representations and warranties contained in Article IV of this Agreement that
are in respect of or relate to (i) the KOSI/KEZW Business, the KOSI/KEZW
Purchased Assets, and/or the KOSI/KEZW Assumed Liabilities, the term “Closing
Date” as used in this Section 12.1 shall mean the KOSI/KEZW Closing Date and
(ii) the KKHK Business, the Remaining Purchased Assets and/or the Remaining
Assumed Liabilities, the term “Closing Date” as used in this Section 12.1 shall
mean the KKHK Closing Date; and (b) for the purposes of the termination of
representations and warranties contained in Article V of this Agreement, the
term “Closing Date” as used in this Section 12.1 shall mean (i) the “KOSI/KEZW
Closing Date” to the extent relating to the transactions to be consummated on
the KOSI/KEZW Closing Date, or, (ii) the “KKHK Closing Date” to the extent
relating to the transactions to be consummated on the KKHK Closing Date.
 
ARTICLE XXXI
 
Amendment of Section 12.8 of the Option Agreement.
 
Section 12.8 is hereby amended to add a reference to “(a)” before the paragraph
that currently comprises Section 12.8 and to add the following new subsection
(b) after such paragraph:
 
“(b)  The parties hereto agree that it would be burdensome to attempt to amend
all of definitions and provisions of this Agreement to reflect that the
transactions contemplated hereby could be consummated in more than one closing
and could involve the exercise of the Option in one instance in respect of the
KOSI/KEZW Purchased Assets and in another instance with respect to the Remaining
Purchased Assets. In addition, the parties recognize that the KOSI/KEZW Closing
is conditioned upon the consummation of the transactions contemplated by the
Sinclair Asset Purchase Agreement and that, in the event the Sinclair Asset
Purchase Agreement is terminated or this First Amendment is terminated pursuant
to Section 23 of the First Amendment prior to the consummation of the KOSI/KEZW
Closing, the original provisions of this Agreement (which contemplate a single
closing and the exercise of the Option in a single transaction) would remain
necessary. For these reasons, the parties hereto have amended sections of this
Agreement or added specific references to the KOSI/KEZW Purchased Assets,
KOSI/KEZW Business, KOSI/KEZW Assumed Liabilities, KOSI/KEZW Closing, KOSI/KEZW
Closing Date, KOSI/KEZW Closing Date Payment, KOSI/KEZW Purchase Price,
Remaining Purchased Assets, KKHK Business, Remaining Assumed Liabilities, KKHK
Closing, KKHK Closing Date, Remaining Closing Date Payment, Remaining Purchase
Price, and other similar references only in those instances where the parties
believed the absence so to amend or include such references could result in
undue



9



--------------------------------------------------------------------------------

 
confusion regarding the effect on the rights and obligations of the parties, as
originally set forth in the Option Agreement, of the agreed upon bifurcation of
the Option which allows the Option to be exercised, the Purchased Assets
acquired or exchanged and the Assumed Liabilities assumed in more than one
transaction and on more than one closing date. The parties acknowledge and agree
that it is their intent that all of the provisions contained herein (including
the representations, warranties, closing conditions, covenants and other
provisions) be interpreted to reflect, where applicable, the possibility of such
bifurcation, notwithstanding that a particular provision has not been
specifically amended. Examples of such desired interpretation include, but are
not limited to:
 

 
—
For purposes of the KOSI/KEZW Closing, references to the Purchased Assets shall
mean the KOSI/KEZW Purchased Assets.

 

 
—
For purposes of the KKHK Closing, references to the Purchased Assets shall mean
the Remaining Purchased Assets.

 

 
—
The items described in Section 3.1 to be included in the Purchased Assets shall,
for purposes of the KOSI/KEZW Closing, be deemed to be the KOSI/KEZW Purchased
Assets.

 

 
—
The items described in Section 3.1 to be included in the Purchased Assets shall,
for purposes of the KKHK Closing, be deemed to be the Remaining Purchased
Assets.

 

 
—
For purposes of the KOSI/KEZW Closing, references to the Assumed Liabilities
shall mean the KOSI/KEZW Assumed Liabilities.

 

 
—
For purposes of the KKHK Closing, references to the Assumed Liabilities shall
mean the Remaining Assumed Liabilities.

 

 
—
The items described in Section 3.3(a) to be included in the Assumed Liabilities
shall, for purposes of the KOSI/KEZW Closing, be deemed to be the KOSI/KEZW
Assumed Liabilities.

 

 
—
The items described in Section 3.3(a) to be included in the Assumed Liabilities
shall, for purposes of the KKHK Closing, be deemed to be the Remaining Assumed
Liabilities.

 

 
—
For purposes of the KOSI/KEZW Closing, references to the Purchase Price shall
mean the KOSI/KEZW Purchase Price.

 

 
—
For purposes of the KKHK Closing, references to the Purchase Price shall mean
the KKHK Purchase Price.

 

 
—
For purposes of the KOSI/KEZW Closing, references to the Option Payment shall
mean $12,500,000 of the Option Payment.



10



--------------------------------------------------------------------------------

 

 
—
For purposes of the KKHK Closing, references to the Option Payment shall mean
$5,500,000 of the Option Payment.

 

 
—
For purposes of the KOSI/KEZW Closing, the prorations and adjustments
contemplated by Section 3.10 shall be made only with respect to KOSI, KEZW, the
KOSI/KEZW Purchased Assets, the KOSI/KEZW Assumed Liabilities or the KOSI/KEZW
Business.

 

 
—
For purposes of the KKHK Closing, the prorations and adjustments contemplated by
Section 3.10 shall be made only with respect to KKHK, the Remaining Purchased
Assets, the Remaining Assumed Liabilities or the KKHK Business.

 

 
—
For purposes of the KOSI/KEZW Closing, references to the Closing or the Closing
Date shall mean the KOSI/KEZW Closing or the KOSI/KEZW Closing Date.

 

 
—
For purposes of the KKHK Closing, references to the Closing or the Closing Date
shall mean the KKHK Closing or the KKHK Closing Date.

 

 
—
For purposes of the KOSI/KEZW Closing, the actions required to be taken pursuant
to Section 6.3 upon exercise of the Option shall be taken to the extent they
relate to KOSI or KEZW.

 

 
—
For purposes of the KKHK Closing, the actions required to be taken pursuant to
Section 6.3 upon exercise of the Option shall be taken to the extent they relate
to KKHK.

 

 
—
For purposes of the KOSI/KEZW Closing, the conditions set forth in Article VIII
and Article IX must be satisfied only to the extent they relate to KOSI, KEZW,
the KOSI/KEZW Business, the KOSI/KEZW Purchased Assets or KOSI/KEZW Assumed
Liabilities.

 

 
—
For purposes of the KKHK Closing, the conditions set forth in Article VIII and
Article IX must be satisfied only to the extent they relate to KKHK, the KKHK
Business, the Remaining Purchased Assets or the Remaining Assumed Liabilities.

 

 
—
Specific references to KOSI/KEZW Purchased Assets, KOSI/KEZW Assumed
Liabilities, KOSI/KEZW Closing, KOSI/KEZW Closing Date, KOSI/KEZW Purchase
Price, Remaining Purchased Assets, Remaining Assumed Liabilities, KKHK Closing,
KKHK Closing Date, Remaining Purchase Price and similar references are not
intended to limit the application of any provisions in the event that the
KOSI/KEZW Closing is not consummated or with respect to any exercise of the
Option relating to the sale and purchase of any Remaining Purchased Assets or
the assumption of any Remaining Assumed Liabilities.”



11



--------------------------------------------------------------------------------

 
ARTICLE XXXII
 
Additional Representations and Warranties of Tribune Denver and Tribune.
 
Without limitation of the representations and warranties of Tribune Denver and
Tribune contained in Article IV of the Option Agreement, Tribune Denver and
Tribune jointly and severally represent and warrant to Optionee and agree as
follows:
 
Section 32.1.  Each of Tribune Denver and Tribune has the requisite corporate
power and authority to execute and deliver this First Amendment, to consummate
the transactions contemplated hereby and to comply with the terms, conditions
and provisions hereof.
 
Section 32.2.  The execution, delivery and performance of this First Amendment
by each of Tribune Denver and Tribune have been duly authorized and approved by
all necessary action of Tribune Denver and Tribune and do not require any
further authorization or consent of Tribune Denver or Tribune, or their
respective stockholders. This First Amendment is a legal, valid and binding
agreement of Tribune Denver and Tribune enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, moratorium,
insolvency, reorganization or other similar laws affecting or limiting the
enforcement of creditors’ rights generally and except as such enforceability is
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
ARTICLE XXXIII
 
Additional Representations and Warranties of Optionee.
 
Without limitation of Optionee’s representations and warranties contained in
Article V of the Option Agreement, Optionee represents and warrants to Tribune
Denver and Tribune and agrees as follows:
 
Section 33.1.  Optionee has the requisite corporate and limited liability
company power and authority (as the case may be) to execute and deliver this
First Amendment, to consummate the transactions contemplated hereby and to
comply with the terms, conditions and provisions hereof.
 
Section 33.2.  The execution, delivery and performance of this First Amendment
by Optionee have been duly authorized and approved by all necessary action of
Optionee and do not require any further authorization or consent of Optionee, or
its respective stockholders or members (as the case may be). This First
Amendment is a legal, valid and binding agreement of Optionee enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, moratorium, insolvency, reorganization or other similar laws
affecting or limiting the enforcement of creditors’ rights generally and except
as such enforceability is subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).



12



--------------------------------------------------------------------------------

 
ARTICLE XXXIV
 
Additional Conditions Precedent to Obligations of Tribune Denver and
Optionee and KOSI/KEZW Closing Date Deliveries.
 
(a)  In addition to the items set forth in Section 3.8 of the Agreement, on the
KOSI/KEZW Closing Date each of Tribune Denver and Optionee shall execute and
deliver to one another the following agreements and arrangements:
 
(i)  an amendment to the TBA (the “TBA Amendment”), in form and substance
reasonably satisfactory to Tribune Denver and Optionee, which amendment shall be
effective upon consummation of the KOSI/KEZW Closing and which shall amend the
TBA appropriately to take into account or otherwise evidence (1) the purchase
and sale of the KOSI/KEZW Purchased Assets, (2) the continued ownership by
Tribune Denver and the continued use and operation by Optionee of the Remaining
Purchased Assets and (3) a reduction in the amount of the Fixed Fee, as
described in Sections 3.1 and 3.2(b)(ii) of the TBA, from $983,000 to $250,000
per month and from $885,000 to $225,000 per month, respectively, as result of
the TBA being applicable only to KKHK from and after the KOSI/KEZW Closing; and
 
(ii)  any written Use Arrangements, in form and substance reasonably
satisfactory to Tribune Denver and Optionee, which such Use Arrangements shall
be effective upon consummation of the KOSI/KEZW Closing and shall continue
through the KKHK Closing Date or the termination of the Option Agreement (unless
otherwise agreed upon by the parties in the Use Arrangements).
 
(b)  In addition to the conditions precedent set forth in Article VIII and
Article IX of the Option Agreement, the obligations of Tribune Denver and
Optionee to consummate the KOSI/KEZW Closing shall be subject to the execution
and delivery of the TBA Amendment and any written Use Arrangement by one
another.
 
ARTICLE XXXV
 
Miscellaneous.
 
Except as expressly amended and supplemented by this First Amendment, the Option
Agreement remains in full force and effect. Upon the execution and delivery
hereof, the Option Agreement shall thereupon be deemed to be amended and
supplemented as hereinabove set forth as fully and with the same effect as if
the amendments and supplements made hereby were originally set forth in the
Option Agreement, and this First Amendment and the Option Agreement shall
henceforth be read, taken and construed as one and the same instrument, but such
amendments and supplements shall not operate so as to render invalid or improper
any action heretofore taken under the Option Agreement.
 
Notwithstanding anything contained herein to the contrary, in the event the
Sinclair Asset Purchase Agreement is terminated or the acquisition by Tribune
(or any affiliate thereof or the Exchanger or other qualified intermediary) of
the Sinclair Purchased Assets cannot be consummated, in Tribune’s sole and
reasonable judgement, Tribune Denver may, by written notice to Optionee,
terminate this First Amendment (an “Amendment Termination”), in which event the
Option Agreement shall remain in full force and effect without giving any effect
to this First Amendment and this First Amendment shall no longer be of any force
or effect.



13



--------------------------------------------------------------------------------

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]



14



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of Tribune Denver, Tribune, Entercom Denver, Entercom
Denver License and Entercom has caused this First Amendment to be signed by one
of its officers thereunto duly authorized all as of the date first written
above.
 
TRIBUNE DENVER RADIO, INC.
By:
 
/s/    MARK W. HIANIK        

--------------------------------------------------------------------------------

   
Mark W. Hianik
Vice President, Tribune Company

 
TRIBUNE BROADCASTING COMPANY
By:
 
/s/    MARK W. HIANIK        

--------------------------------------------------------------------------------

   
Mark W. Hianik
Vice President, Tribune Company

 
ENTERCOM COMMUNICATIONS CORP.
By:
 
/s/    JOHN C. DONLEVIE        

--------------------------------------------------------------------------------

   
John C. Donlevie
Executive Vice President

 
ENTERCOM DENVER, LLC
By:
 
/s/    JOHN C. DONLEVIE        

--------------------------------------------------------------------------------

   
John C. Donlevie
Executive Vice President

 
ENTERCOM DENVER LICENSE, LLC
By:
 
/s/    JOHN C. DONLEVIE        

--------------------------------------------------------------------------------

   
John C. Donlevie
Executive Vice President



15